DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6, 16, 19, 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nageswaran et al. WO2006/090328A2.
As per claim 1, Nageswaran teaches a method of access authentication to a Level-2 (L2) cache, comprising: collecting transmission information associated with transmitted data sent by a single-core processor (page 8, lines 25-29) to a multi-core interconnects system (page 8, line 34 – page 9, line 2); 5determining, using the collected transmission information, whether the transmitted data is requesting access to the L2 cache (page 8, lines 16-17); storing, in a cache expectation queue, the determined transmitted data that is requesting access to the L2 cache (page 8, line 16-17); collecting access request information associated with an access request sent by the 10multi-core interconnects system to the L2 cache (page 9, lines 21-24); and searching, according to the collected access request information, the cache expectation queue to find an expected transmitted data corresponding to the access request (page 8, lines 20-21).
As per claim 4, Nageswaran teaches the method according to claim 1, wherein the access request information comprises a request identification number (page 9, 23-24, wherein the address is an identification number).
As per claim 6, Nageswaran teaches the method according to claim 1, wherein searching, according to collected access request information, the cache expectation queue to find an expected result corresponding to the access request further comprises: finding an error in response to a finding that there is no valid expected result in the cache expectation queue or there is a valid expected result but the expected result is inconsistent with an actual result; and reporting the error (page 8, lines 16-21, wherein the buffer is search and a violation is found an reported).
As per claim 16, Nageswaran teaches a system to verify access from a multi-core interconnect to an L2 cache, comprising: a consistency transmission monitoring circuitry configured to collect transmission information associated with transmitted data sent by a single-core processor to a multi-core interconnects system; an L2 cache expectation generator configured to:  7Attorney Docket No. 14963.0022-00000Preliminary Amendment determine, using the collected transmission information, whether the transmitted data is requesting access to the L2 cache; store, in a cache expectation queue, the determined transmitted data that is requesting access to the L2 cache; and collect access request information associated with an access request sent by the multi-core interconnects system to the L2 cache; and a cache check circuitry configured to search, according to the collected access request information, the cache expectation queue to find an expected transmitted data corresponding to the access request (page 8, line 16- page 9, line 21, as mapped in claim 1).
As per claim 19, Nageswaran teaches the system according to claim 16, wherein the access request information comprises a request identification number (page 9, lines 23-24).
As per claim 21, Nageswaran teaches the system according to claim 16, wherein the cache check circuitry is further configured to: find an error in response to a finding that there is no valid expected result in the cache expectation queue or there is a valid expected result but the expected result is inconsistent with an actual result; and report the error (page 8, lines 16-21).


Allowable Subject Matter
Claims 2-3, 5, 7-15, 17-18, 20, 22-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
5.	Applicant's arguments filed 3/16/22 have been fully considered but they are not persuasive.
	With respect to claim 1 et al., the applicant has argued that Nageswaran (Nag) does not teach the claimed limitations of determining, using the collected transmission information, whether the transmitted data is requesting access to the L2 cache; storing, in a cache expectation queue, the determined transmitted data that is requesting access to the L2 cache.  The examiner respectfully disagrees.  Nag teaches the monitoring of memory transactions in the multiprocessor system (page 8, lines 33-34).  In doing so, Nag receives cache coherence requests (page 9, lines 4-28) for data in the attached memories of the L1 and/or the L2 caches. These requests (collected transmission information) are determined as to whether the data requested is in the L1 or the L2 (lines 4-9).  The examiner interprets these passages as teaching the limitation of determining, using the collected transmission information, whether the transmitted data is requesting access to the L2 cache, in that, the request is implicitly requesting data that would be obtained by accessing the L2.  The examiner further interprets Nag as teaching the claimed storing, in a cache expectation queue, the determined transmitted data that is requesting access to the L2 cache.  Nag teaches wherein the sensing means extracts the address and/or type of request that was in the cache coherence request and stores such information.  Nag then teaches the processing of further requests on the basis of the stored information, that is, the stored information is an expected data so following requests can be processed subsequently.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	-	US 2022/0164287A1 to Chacad et al.:  Cache coherency testing of an L2 cache.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S MCCARTHY whose telephone number is (571)272-3651. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S MCCARTHY/Primary Examiner, Art Unit 2113